DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 05/26/2022. 
The status of the Claims is as follows:
Claims 18-56 have been cancelled;
Claims 57-94 are new; 
Claim 1 has been amended;
Claims 1-17 and 57-94 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2022 was filed after the mailing date of the Application on 03/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6, 8, 9, 12-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being
anticipated by Riemenschneider et al. (US 20170088301; Riemenschneider).
Regarding Claim 57 Riemenschneider discloses a method of controlling a load wrapping apparatus (10) of the type configured to wrap a load (32) with packaging material (30) dispensed from a packaging material dispenser (26) through relative rotation between the packaging material
dispenser (26) and the load (32), the method comprising:
sensing one or more indications of changes in packaging material characteristics during one or
more wrap operations; (par 34) and changing one or more wrap parameters used to wrap the load in response to sensing the one or more indications. (par 34) Riemenschneider further discloses the one or more indications includes a force to pre-stretch at a given payout percentage (par 48-50), a tension at a payout percentage (par 54), an unwind force on a packaging material supply roll (par 8, 66).

Allowable Subject Matter
Claims 1-17 and 58-94 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1 the Prior Art does not teach wherein sensing the one or more indications of changes in packaging material characteristics is performed during a first wrap operation, and changing the one or more wrap parameters used to wrap the load in response to sensing the one or more indications is performed during a second wrap operation.

Regarding Claim 58 the Prior Art does not teach wherein the one or more wrap parameters
includes a roping mechanism parameter that controls roping or rolling of an edge of the packaging
material. 

Regarding Claim 67 the Prior Art does not teach wherein sensing the one or more indications
includes sensing a gel on the packaging material with an image sensor directed at a web of the
packaging material	

Regarding Claim 72 the Prior Art does not teach wherein sensing the one or more indications
includes sensing a hole in the packaging material with an ultrasonic sensor directed at a web of
the packaging material

Regarding Claim 78 the Prior Art does not teach wherein sensing the one or more indications
includes sensing a visible packaging material roll surface with an image sensor

Regarding Claim 79 the Prior Art does not teach further comprising: sensing a cessation of the
one or more indications of changes in packaging material characteristics; and changing the one
or more wrap parameters in response to sensing the cessation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731